 THRIFTWAY SUPERMARKETGranco,Inc.,d/b/a Thriftway Supermarket; Blan-tom Corporation,d/b/a Thriftway Supermarket;and Bland A. Painter,Jr., d/b/a Thriftway Su-permarket,a Single EmployerandFood andCommercialWorkersUnion Local No. 278,UFCWInternationalUnion,AFL-CIO, CLC.Cases 5-CA-16765 and 5-CA-17018May 24, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn October 24, 1985, Administrative Law JudgeBenjamin Schlesinger issued the attached decision.The Respondent filed exceptions and a supportingbrief and the General Counsel and the ChargingParty filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision andrecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt his recommendedOrder 3The judge's decision issued beforeJean Country,4which clarified our analytical approach for resolv-ing nonemployee access to private property cases.As more fully set forth in the judge's decision, theUnion sought access to Respondent's property toinform customers by means of handbills and picketsigns that the Respondent had committed and notremedied serious unfair labor practices5 and toiThe Respondent has excepted to some of the judge's credibility find-ingsThe Board'sestablished policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2We find it unnecessary to address the judge's conclusion that the Re-spondent violated Sec 8(a)(1) of the Act by instituting criminal proceed-ings against BittnerThe Respondent'sexceptions to this conclusion donotmeet the minimum requirementsof Sec 102 46(b) of the Board'sRules and Regulations The Respondent merely cites to the judge's deci-sion and fails to allege either in its exceptions or its brief in support there-of with any degree of particularity the error it contends the judge com-mitted in so concluding, or on what grounds it believes the judge's deci-sion as to thisviolation should be overturnedIn these circumstances, wefind in accordance with Sec 102 46(b)(2) that the Respondent's exceptionon this point may be disregarded SeeBonanza Sirloin Pit,275 NLRB 310(1985)We also note that no party has excepted to the judge'sfindingthat the Respondent did not violatethe Act byinstituting criminal pro-ceedings against Davida In the absence of any evidence that the number of picketers was anissue in this case,Member Cracraft would modify par 2(a) of the recom-mended Order to delete the phrase"so long as that activity is conductedby a reasonable number of persons "4 291 NLRB 11 (1988)5At the time in question,Judge Claude R Wolfe'sdecision in a priorcase had issued finding the Respondent violated Sec,8(a)(1) and (3) andrecommending a bargaining order underGissel Packing Co,395 U S 575(1969)Most of Judge Wolfe's findings and his recommendation of a bar-173urge them not to patronize the Respondent's store.The activity was for the benefit of the Respond-ent's employees represented by the Union at theplace where they were employed and where theRespondent conducted its business. As the judgefound, the Respondent's property6 was held opento the publicand itallowed other uses-such ashotdog and bake sales-on its property.The Union began its information campaign onOctober 26, 1984, with four persons wearing picketsigns around their necks and distributing handbillsthat contained further information One person wasstationed on the grassyisland,two in the frontparking lot, and one in the lot near the supermarketentranceOne of the picketer/handbillers, RichardAdams, distributed 100 handbills on the first morn-ingHe testified that some customers who receivedthe handbill after they had parked returned to theircar and left the premises without going into thestore.On the afternoon of October 26, a policeman ac-companied by the Respondent's store manager anditspresident told the picketer/handbillers that ifthey did not leave the parking lot they would bearrested for trespassing. They then moved to thepublic grassyisland.Adams testified that they didnot give out handbills from the island because thehighway and throughway are very congested andthey did not want to stop the flow of traffic orcauseanaccidentJamesHepner,alsoapicketer/handbiller, testified that Highway 11 wasamajor thoroughfare that gets congested and isbusy He stated that the picketer/handbillers fearedan accident would be caused if they "gave outhandbills or even talked to people and tried to ex-plainwhat was going on as they turned off ofRoute 11." The Respondent did not dispute thecharacterizations of the traffic or safety consider-ations.On October 29, two picketer/handbillers re-turned to the parking lot and two remained on theisland.That afternoon, following threats and vitu-peration by the store manager, they were confront-ed by a policeman and threemanagersof the Re-spondent. The policeman told them that they wereobstructing the Respondent'sbusinessand that hewas giving them a designatedarea inwhich topicket. The designatedarea was atthe right side ofgaining order were adopted by the Board 276 NLRB 1450 (1985), enfdmem 808 F 2d 835 (4th Cir 1986)5 The Respondent's supermarket was located in a leased 110-foot-widebuilding adjacent to a vacant building that was previously used as a postoffice In front of and to the sides of the supermarket were parking lotsand throughways The two main entrances to the property were in frontof the store off State Route 11,a two-lane road with a center turn laneand a speed limit of 35 miles per hour Between the highway and theparking lot was a state-owned grass island 90-feet long and 15-feet deep294 NLRB No. 7 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe supermarket, next to the former post office, farfrom the supermarket's single customer entrance.At the request of the Respondent's president, thepoliceman told the picketer/handbillers that theycould not give handbills to persons in cars, that thecustomer would have to come to the designatedarea to receive one The officer stated that if theyleft the designated area they would be arrested fortrespassing and would go to jail. Adams protestedto the policeman that there was no way they couldhandbill from the designated area but was told tostaywithin the designated area.According topicketer/handbiller James Hepner, the policeman'sfinalwords before leaving were. "Everything'ssquare. I don't want to discuss anything else. Idon'twant to come back. If I come back, I amgoing to take you to jail."From their earlier observation, the picketer/-handbillers knew that very few people parked inthe parking lot near the designated area becausetherewas nothing near the closed post office toprompt one to go there. Hepner also testified thatwhile they stood in the designated area a persondrove up in a car, asked what they were doing andreached for a handbill. Pursuant to the policeman'swarning, they requested the person to park andreturn for a handbill. The driver did park but wentinto the supermarket and left without returning forahandbill.Alsowhile in the designated area,Hepner observed that, in addition to having no cus-tomer contact there, cars on the road to the side ofthe store could not see their picket signs because ofa projection of the building and that the picketsigns could not be seen from the highway becauseof the distance.The picketer/handbillers returned to the publicgrassy island that afternoon and remained therethrough December 22. As the judge found, theydistributed handbills from the island only when acustomer returned for one after parking his car, avery rare occurrence.Picketers/handbillers returned to the Respond-ent's parking lot on two more occasions. On De-cember 22, picketer Adams was, as the judgefound, intensely harassed by the Respondent'spresident.On December 24, the Respondent insti-gatedcriminalchargesagainsttwoof thepicketer/handbillerswho were involved in a dis-pute with a customer. The picketer/handbillers didnot return to the Respondent's premises after De-cember 24.As noted earlier,Jean Countryclarified the ana-lyticalapproach for resolving conflicts betweenSection 7 and private property rights. In that case,the Board stated:Accordingly, in all access cases our essentialconcern will be the degree of impairment ofthe Section 7 right if access should be denied,as it balances against the degree of impairmentof the private property right if access shouldbe grantedWe view the consideration of theavailability of reasonably effective alternativemeans as especially significant in this balancingprocess. In the final analysis however, there isno simple formula that will immediately deter-mine the result in every case.Applying theJean Countryanalysis to this case,we initially find that the Respondent leases theThriftway store and property on which it is locat-ed and, therefore, that the Respondent's conductwith respect to the union picketer/handbiller wasbased on a legitimate property interestAs previ-ously noted, however, the public is generally invit-ed onto the Respondent's property and the Re-spondent has allowed access to noncustomer per-sons or groups other than the Union, therebyweakening the property rights.The Section 7 activity asserted here, informingpotential customers of unfair labor practices com-mitted by the Respondent, involves an importantSection 7 right. The activity was for the benefit ofthe Respondent's employees by the Union that rep-resented them The picketing and handbilling werea result of the Respondent's conduct that the Boardfound unlawful and sufficiently severe to warrant aGisselbargaining order. The Thriftway store waswhere the Respondent's unfair labor practices oc-curred. Thus, the target of the Union's activity wasat the situs where the picketing and handbilling oc-curred, and that situs was the place where affectedemployees were employed. We also agree with thejudge that, based on the evidence offered in thisproceeding, there is little, if any, basis to find thattheUnion's activity disrupted the Respondent'sbusinessor inconvenienced its customers.Wetherefore find that the Section 7 right here is astrong one.The Union had two alternative means for com-municatingwith its intended audience It couldeither conduct its activity from the edge of the Re-spondent's store furthest from the only entrance, orfrom the public, grassy island between the parkinglot and highway in front of the store.' Neither ofthese was a reasonable, effective alternative meansof communicationAs the picketer/handbillerswere aware, very few people came near the desig-nated area because there was no customer destina-tion near it. Moreover, the policeman's prohibition,7We agree with the judge's finding that mass communication was nota reasonable alternative THRIFTWAYSUPERMARKET175at the Respondent's insistence, of giving handbillsto anyone in a car further limited this alternative'seffectiveness.As Hepner's experience while in thedesignated area illustrated, even if potential cus-tomers would be interested in a handbill while intheir cars, they would not walk out of their way toget it.We find that picketing and handbilling from thegrassy island was also not a reasonable alternative.StateHighway 11 had a 35-mile-per-hour speedlimitwith a traffic lane next to the island. It wasuncontested that it was busy and congested. Inthesecircumstances,we find that the picket-er/handbillers'fearof causing an accident orblocking traffic if they carried out any of their ac-tivities from there was a reasonable fear. Moreover,the policeman's prohibition of giving handbills topersons in cars was not limited in any way and wasaccompanied by a threat to take them to jail if hehad to come back. In that circumstance we wouldnot require the picketer/handbillers to test the po-liceman'smeaningAs Adams testified, it was"very seldom" that people would return to theisland to get handbills after they had parked theircarsIn these circumstances,we agree with thejudge'sfinding that the Respondent's propertyrightsmust yield to the Union's Section 7 rightsand that Respondent violated Section 8(a)(1).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent Granco, Inc.,d/b/a Thriftway Supermarket; Blantom Corpora-tion, d/b/a Thriftway Supermarket; and Bland A.Painter, Jr, d/b/a Thriftway Supermarket, a singleemployer, Roanoke, Virginia, its officers, agents,successors, and assigns, shall take the action setforth in the OrderMark M. Carissimi, Esq.,for the General CounselFred F Holroyd, Esq. (Holroyd & Yost),of Charleston,West Virginia, for the RespondentCarey Butsavage,Esq. (Lechner & Butsavage, P.C.),ofWashington, D C, for the Charging PartyDECISIONFINDINGS OFFACT AND CONCLUSIONS OF LAWBENJAMIN SCHLESINGER,Administrative Law JudgeIn 1980, Charging Party United Food and CommercialWorkers Union,LocalNo 278, UFCWInternationalUnion,AFL-CIO, CLC (Union),began a campaign toorganize the employees of Respondent Granco, Inc.,d/b/a ThriftwaySupermarket,BlantomCorporation,d/b/a Thriftway Supermarket,and Bland A Painter, Jr,d/b/a ThriftwaySupermarket,three Virginia supermar-ketsAs a result of Respondent's conduct during thecampaign, the Union filed unfair labor practices charges,a complaint issued (Cases 5-CA-12756, 5-CA-12855, 5-CA-13358, and 5-RC-11316); and hearings were held inAugust and September 1981 On 6 April 1982, Adminis-trativeLaw Judge Claude R Wolfe issued his decision(JD-158-82), finding that Respondent violated the Na-tional Labor Relations Act, 29 U.S C Sec 151 et seq innumerous respects and ordering Respondent to correctits violations and to bargain with the UnionExceptions to that Decision were filed The Union, ap-parently hoping thst the proceeding would be disposedof expeditiously,waitedBy late 1984, its patience wasexhausted, and in October, it decided not to let Respond-ent's conduct continue to be both unremedied and un-publicized. iOn 26 October, it commenced informationalpicketing at Respondent's three Virginia locations atMain Street in Troutville, andWilliamson Road andGrandin Road in Roanoke 2 Its signs read- "Thriftwayhas committed unfair labor practices. Please don't shopIt also distributed leaflets which statedTHRIFTWAYUNFAIRMEMBERS OF UNITED FOOD AND COMMERCIALWORKERS LOCAL 278 ASK THAT YOU NOT SHOP ATTHRIFTWAY FOUR YEARS AGO THRIFTWAY'S EM-PLOYEES TRIED TO ORGANIZE A UNION TO IMPROVETHEIRWAGESANDWORKINGCONDITIONS.THRIFTWAY RESPONDED BY FIRING SOME WORKERSWHO TRIED TO ORGANIZE AND COMMITTED OVER 25OTHER SEPARATE VIOLATIONS OF THE FEDERALLABOR LAW A JUDGE OF THE NATIONAL LABOR RE-LATIONS BOARD ORDERED THRIFTWAY TO PUT THEEMPLOYEES IT HAD FIRED BACK TO WORK AND TOBARGAIN WITH THE UNION THREE YEARS LATER,NOTHING HAS HAPPENED1On 16 October 1985, the Board affirmed almost all of the findingsand conclusions of Judge Wolfe 276 NLRB 14502Jurisdiction of the Board is not contested I find, as Respondentadmits, that Granco is a Virginia corporation engaged in the sale of gro-ceries at retail at its Thriftway Supermarket store located at 139 GrandinRoad, Southwest, Roanoke, Virginia, Blantom is a Virginia corporationengaged in the sale of groceries at retail at its Thriftway Supermarketstore located at 7511Williamson Road, Northwest, Roanoke, Virginia,and Painter, Jr operates a sole proprietorship engaged in the sale of gro-ceries at retail at 'his Thriftway Supermarket store located on MainStreet,Troutville,VirginiaAt all times material herein, Granco, Blan-tom, and Painter, Jr (collectively Respondent) have been affiliated busi-ness enterprises,with common management and supervision,have pro-vided services for each other, have interchanged personnel with eachother, have held themselves out to the public as a single-integrated busi-nessenterprise, have formulated and administered a common labor rela-tionspolicy affecting employees of said operations, and constitute asingle-integrated business enterprises and a singleemployer within themeaning of the Act During the 12 months preceding the issuance of thecomplaint, a representative period,Respondent had gross retail sales inexcess of $500,000 and during the same period purchased and receivedgoods valued in excess of $50,000 directly from suppliers located outsidethe State of Virginia I conclude,as Respondent admits, that Respondentis now, and has been at all times material herein, an employer engaged incommerce within the meaning of Sec 2(2), (6), and (7) of the Act I alsoconclude, as Respondent admits, that the Union is now, and has been atall times material herein, a labor organization within the meaning of Sec2(5) of the Act 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE ARE ASKING THAT YOU SEND A MESSAGE TOTHE OWNERS OF THRIFTWAY THAT THE GOOD CITI-ZENS OF THIS AREA SUPPORT THE RIGHTS OF EM-PLOYEES TO EXERCISE THEIR FREEDOM UNDER THELAW YOU CAN SEND THAT MESSAGE BY SHOPPINGAT GOOD UNION STORES WHERE YOU KNOW YOURFRIENDS AND NEIGHBORS HAVE EMPLOYEES WHORESPECT THE LAW AND RESPECT THE DIGNITY OFTHE PEOPLE WHO WORK FOR THEMtPLEASEDON'T SHOPWhat gives rise to this proceeding is Respondent's al-leged interference with the Union's picketing and leaflet-ting at Respondent'sWilliamson Road Thriftway Super-market(Supermarket)by, among other things, prevent-ing the Union from picketing on Respondent's premises,forcing the Union pickets away from the Supermarket,assaulting a picket,and filing criminal charges againsttwo pickets,all allegedly in violation of Section 8(a)(1)of the Act.3The Supermarket is leased by Respondent and occu-pies a 110-foot wide building fronted by approximately75-100 feet of parking space and throughways,with ad-ditional parking space on each side The two main en-trances in the front of the property are located on StateRoute 11, a two-lane highway 4 At the points of entryoff of Route 11, between the two entrances,isa state-owned grassed island, 90 feet wide and 15 feet deep.There is no sidewalk adjacent to Route 11 The principalentrance to the Supermarket (as one faces the building) ison the left-hand side;on the far right-hand side is anunused, former United States post office. To the righthand of the Supermarket's entrance are five supportingcolumns, spaced 15 feet apart and located about 10 feetin front of the building wall, in front of which is a side-walk and in front of that is a 5-foot wide fire laneWhen the Union commenced picketing and handbillingon 26 October,itsfour pickets positioned themselves-one on the island, one in the left-hand parking lot, andtwo just outside the fire lane walking from an area nearthe post office to a point near the main entrance Typi-cally, after a customer parked, a picket gave the custom-er a leaflet in the parking lot or as the customer waswalking to the entrance Shortly after the picketingbegan, Alex Zimmerman,the store manager,told Rich-ardAdams,then the Union'sorganizing director, thatthe pickets had to leave the property Adams replied thatunder Federal law they had the right to be there, andZimmerman threatened to call the police and have thepickets removed if they did not leave at that timeAdams said that Zimmerman would have to do what he3The relevant docket entries are as follows The unfair labor practicecharge in Case 5-CA-16765 was filed by the Union on 26 October 1984and a complaint issued thereon on 7 December 1984, the charge in thatproceeding was subsequently amended on 10 and 24 December 1984, thecharge in Case 5-CA-17018 was filed by the Union on 11 February 1985,an order consolidating cases and an amended and consolidated complaintissued on 27 March 1985,and a hearing was held on 23 May and 10 June1985 in Roanoke,Virginia4 There are also one or two turning lanes where Respondent's propertyis located'had to do, but the Union had to do what it had to doThe picketing continued,Adams alone distributed about100 handbills that morningAbout 3.30 p m, police officers arrived,entered thestore, and came out of the store with Zimmerman andBland A Painter III (Painter),the president of Granco,Inc: and an officer of Blantom Corporation A police of-ficer told Adams that the pickets would have to leavethe parking lot; if not, they would be arrested for tres-passingAdams protested that the pickets were privi-leged by Federal law to remain there, but,upon the offi-cer's direction to move, the pickets moved to the islandwhere they remained for the rest of the day and the fol-lowing day,Saturday,27 OctoberOn Monday,29 October,two pickets moved back tothe property because, Adams explained,therewas noway to distribute handbills if they remained on theisland.Two other pickets remained on the island- theywore signs but did not carry handbills That afternoon,Zimmerman took photographs of the picketers andcalled Adams "fat boy," "son of a bitch,"and "Mafia "He threatened the pickets,stating"We've got theheavyweights tooWe can bring them out if that's whatyou all want. . . .All of you son-of-a-bitches are goingto jail " At about 2:15 p m , a police officer arrived, wentinto the market,and exited with Zimmerman,Painter,and Painter,JrThe officer told Adams that the picketswere obstructing the Supermarket's business and that theSupermarket'sowners were giving the pickets a designat-ed area, which either he or Zimmerman marked in chalk,inwhich to stand Adams described the area as a fivefoot square, on the right side of the Supermarket adjoin-ing the post office, as far away from the entrance to theSupermarket as was possible and still be on the front sideof the buildings The pickets were advised that a custom-er would have to ask for handbills in that designated areaand that the pickets could not pass out handbills to cus-tomers who were in their cars and could not go onto theparking lot The officer stated that,if they left the desig-nated area or were found outside that area, they wouldbe arrested for trespassing and would go to jail 6The pickets moved back to the island and picketedonly in that location from late on 29 October until 22December They distributed their handbills only when acustomer parked his car in the lot, returned to the island,and asked a picket for one, a very rare occurrence InDecember,Adams was advised by the Union'scounselthat "things had been straightened out" and that thepickets should return to picketing on the premises On 22December,pickets resumed picketing on the Supermar-ket's premisesThere followed on that day intense har-assment of Adams.Painter took movies of him (evenwhile Adams left the Supermarket to make a telephone5 I believe that the area was probably larger than a 5-foot square butnot as large as Painter testifiedAdams recalled the area as going fromthe end of the post office to the first column to the left of that,a lengthof approximately 15 feet I find that more accurate6According to Adams, the threat applied even if the pickets were toreturn to the islandThe Union's present organizing director JamesHepner,however,testified only that,when the officer was asked whetherthe Union had the option of returning to the island,the officer stated thathe did not wish to discuss it THRIFTWAYSUPERMARKETcall), blocked his path, followed him closely, sometimesbrushed Adams with his body and movie camera, trippedhim, pulled down his eyeglasses, and made rude andoften threatening remarks ("What are you doing, fatboy9" "You are going to get in trouble, fat boy " "Youhad better not give out any more of them damn hand-bills."When Painter pulled down Adams' eyeglasses andAdams protested, Painter asked Adams what he wasgoing to do about it), and ripped a corner of Adams'picket sign and then pulled it off Adams' neck, adding-"You are going down, fat boy, [y]ou are going down thistime "On 24 December 1984, based on Painter's sworn'state-ments,warrants of arrest were issued by the GeneralDistrict Court, Roanoke County, against pickets DonaldBittner and Tommy David, charging that each on thatday "did unlawfully in violation of Section 40 1-53,Code of Virginia obstruct or interfere with free ingressor egress to and from the premises of Thriftway Super-market,Williamson Rd, Roanoke, Va "7 Since 24 De-cember, the Union has not picketed on the premises ofthe Supermarket. After a hearing on 25 February 1985,Bittnerwas found not guilty and the charge was dis-missed; but David was fined and ordered jailed for 10days, the court finding "hearing enough evidence to con-vict court takes under advisement [defendant] not to goupon Thriftway property-if no further problem in-volves this [defendant] casewillbedismissedon8/22/85 "8The couit's order was based, in part, upon evidence ofa Thriftway customer that the picketers had blocked hisway into the store The customer did not testify in thisproceeding, and the two employees denied that they haddone anything wrong. Indeed, they testified that, al-though they were standing about a foot or two outsidethe fire lane, in an area where cars normally pass, thecustomer intentionally drove his vehicle dangerouslyclose to them; that the customer had ample room todrive through the property without getting close to7Sec 40 1-53 reads, as followsSec 40 1-53 Preventing persons from pursuing lawful vocations,etc , illegal picketing, injunction -No person shall singly or in con-cert with others interfere with another in the exercise of his right towork or to enter upon the performance of any lawful vocation bythe use of force, threats of violence or intimidation, or by the use ofinsulting or threatening language directed toward such person, toinduce or attempt to induce him to quit his employment or refrainfrom seeking employmentNo person shall engage in picketing by force or violence, or picketalone or in concert with others in such manner as to obstruct orinterfere with free ingress or egress to and from any premises, or ob-struct or interfere with free use of public streets, sidewalks or otherpublic waysAny person violating any of the provisions of this section shall beguilty of a misdemeanor, and punished accordinglyNotwithstanding the punishments herein provided any court ofgeneral equity jurisdiction may enjoin picketing prohibited by thissection, and in addition thereto, may enjoin any picketing or interfer-ence with lawful picketing when necessary to prevent disorder, re-strain coercion, protect life or property, or promote the general wel-fare (Code 1950 (Rep] Vol 1953), Sec 40-64, 1952, c 674, 1970, c321, 1974, c 254 )All parties agree that, although no finding of guilt was made by thecourt, the effect of the court's taking the matter "under advisement" con-stituted such a finding, but suspended imposition of the sentence177them, and that they did not block the customer's path inany manner.Respondent does not contest the legitimacy of theUnion's protest,which was aimed at publicizing Re-spondent's alleged unfair labor practices,9 at least asfound by Judge Wolfe; and the Union's action, as the pu-tative bargaining representative of Respondent's employ-ees, is clearly protected under Section 7 of the ActMastroPlasticsCorpv.NLRB,350U.S.270,278(1956) 10 What is at issue is where the Union may legallypublicize its dispute. As the Board stated inGiant FoodMarkets, 241NLRB 721, 728 (1979), remanded 633 F.2d18 (6th Cir 1980).. .[t]he protected nature of a general form ofpicketing does not necessarily clothe the picketswith a right to infringe upon the private propertyrights of others InHudgens v. N.L.R B,6the Su-preme Court held that any rights which picketsmight be afforded to engage in such activity on pri-vate property do not emanate from the first amend-ment of the Constitution, but rather have as theirsource the National Labor Relations Act It furthercounseled that the Board, in determining the extentof such rights, should accommodate the Section 7rights and private property rights "with as little de-struction of one as is consistent with the mainte-nance of the other "7 This approach was prescribedby the Court inBabcock & Wilcox,supra, andCen-tralHardware Company v. N.L.R B ,8both dealingwith union organizing by nonemployees on privateproperty, and was also applied to the primary pick-eting in support of an economic strike involved inHudgens Although the picketing here is dissimilarin purpose to either the organizational activity in-volved inBabcock,or the primary economic picket-ing by the employer's employees inHudgens,theBoard's role is the same-to accommodate the Sec-tion 7 rights of the pickets with the private proper-ty rights of the Employer.9 However, as the Courtpointed out inHudgens,the "locus" of the accom-modation of these rights "may fall at differingpoints along the spectrum depending on the natureand strength of the respective Section 7 rights andprivate property rights asserted in any given con-text "6 424 U S 507 (1976)7CitingN L R B v Babcock & Wilcox Company,351 U S 105,112 (1965)8 407 U S 539 (1972)9 InMilkWagon Drivers Union v Meadowmoor Dairies,312 U S 287,293, the Supreme Court observed "Peaceful picketing is the working-man's means of communication "10 Picketing to protest unfair labor practices is not proscribed recogm-tional or organizational picketing See, for example,Mission Valley Inn,140NLRB 433 (1963) InSeattle-FirstNational Bank,243 NLRB 898(1979), remanded in part 651 F 2d 1272 (9th Cir 1980), on remand 258NLRB 1222 (1981), the Board sustained picketing on private property insupport of an economic strike The Board's recent decision, 276 NLRB1450 (1985), adopted the judge's recommendation that a bargaining orderissue 178DECISIONSOF THE NATIONALLABOR RELATIONS BOARDs SeeSears Roebuck & Co v San Diego County DistrictCouncilo f Carpenters,436 U S 180 (1978)InGiant Food,the Board found it necessary, in order todetermine where the protected activity might take place,to analyze and weigh the following. (1) for whose bene-fit the picketing and leafletting is intended, (2) the in-tended audience of the pickets; (3) the likelihood of aunion's picketing enmeshing neutral employers in its dis-pute with a particular store in a shopping center, and (4)the openness of the property to the publicInGiant Food,the union was engaged in area stand-ards picketing which, the Board stated, was arguably notfor the benefit of the employer's employees, but for thebenefit and protection of complete strangers to this em-ployment relationship. But it also stated that "area stand-ards picketing is a protected Section 7 right and is forthe protection of `employees' represented by the union."241 NLRB at 728 It found that the employees whom thepicketing was intended to benefit were not as importantas the "fact that the employer being picketed is the em-ployer with whom the union has the dispute " IdThere can be no question that, here, Respondent is theemployer with whom the Union has a dispute Respond-ent has now been found by the Board to have committedunfair labor practices of such import that it adopted theadministrative law judge's recommendation of a bargain-ing order. If the Union's picketing and handbilling hadbeen successful, Respondent might have agreed to theterms of the recommended order which inured to thebenefit of Respondent's employees In any event, thisbeing a primary dispute involving the alleged commis-sionof unfair labor practices, Respondent's store is"where the [U]nion can reasonably expect its picketingand handbilling to have the most impact." Id.The audience which the pickets and handbillers intend-ed to reach with their message "consists of the potentialcustomers of [Thriftway] who become readily identifia-ble only when they decide to enter the store " Id.GiantFoodinvolved a shopping center, and the Board's findingwas bolstered by the fact that customers of other storesin the center might become customers of the supermar-ket only on impulse when they see an advertisement inthe window Here, Thriftway was the sole store on theproperty, but the rationale ofGiant Foodis equally appli-cableThe Board there noted thatBabcock & Wilcoxandother cases involved organizational solicitation,wherethe audience-the employees to be organized-was spe-cific and the use of mail, telephone, and personal contactmight afford a reasonable alternative access to that audi-ence, rather than permitting direct entry onto an employ-er's property. But, inGiant Food, 241NLRB at 729, theBoard found that.. .where, as here, the intended audience is notreadily identifiable until the audience attempts toenter the store, such other means of communicationcannot be considered "reasonable" in relation totheir possible effectiveness [Footnote omitted ]Adams testified that the cost of television, radio, andnewspaper advertisements was prohibitive, television ad-vertisements alone costing $1500 per minute Besides, theintent of the leafletting was not to "reach the whole Ro-anokeValley,"but the people who shopped atThriftway 11 The intent was also to have direct contactwith the consumers As the Sixth Circuit found inGiantFood,633 F.2d at 24-25, the. . . pickets must be allowed a reasonable meansof communicating with consumers. When the con-sumers potentially come from a large metropolitanarea and cannot be categorized as a specific grouppatronizing a specific type of store, expensive, ex-tensive mass media or mailer campaigns should notbe required If reasonableness is a criterion for de-termining whether or not an alternative means ofcommunication exists, the union should not beforced to incur exorbitant or even heavy expensesA mass media campaign would also diffuse the ef-fectiveness of the communication by being physical-ly removed from the actual location of the storewhose policies are at issue and would prevent anypersonal contact between the union and the intend-ed audienceThat personal contact is not insignificant. The SupremeCourt recognized inHughes v Superior Court,339 U S.460, 465 (1950), thatPublication in a newspaper, or by distribution ofcirculars,may convey the same information ormake the same charge as do those patrolling apicket line But the very purpose of the picket lineis to exert influences, and it produces consequences,different from other modes of communication Theloyaltiesand responses worked and exacted bypicket lines are unlike those flowing from appealsby printed wordRespondent gave the union pickets and handbillerstwo options to remain in a small area far removed fromthemain entrance to the store or to vacate themselvesfrom any part of Respondent's premises Neither, I find,were viable alternatives. Although it may be argued thatthe picket signs gave the customers some insight of whattheUnion was complaining about and what it wantedthe customers to do, it was the handbill which morefully set forth the Union's position, including its advicethat an administrative law judge had found Respondentin violation of the Act and had ordered it to correct itsviolation and that Respondent had done nothing for 4yearsBy permitting the Union access to only the smallarea,Respondent sought to limit the visibility of thepicket signs, prohibit the distribution of leaflets except toonly those few who passed by that area, and inhibit thediscussion by the pickets with the customers of thenature of the dispute. 12 The alternative of the pickets'11The Roanoke Standard Metropolitan Statistical Area, which in-cludes Roanoke City, Roanoke County, Salem City, Botetourt County,and Craig County, had a population of 224,548 as of 1 January 198012Most of the Supermarket's customers parked in the area nearest theentrance doors and away from the area designated by Respondent for theUnion to picket THRIFTWAY SUPERMARKET179standing only on state property, some 75-100 feet re-moved from the Supermarket's doors, would similarlydilute the Union's capacity to spread its message. Asfound by the Board inGiant Food,"motorists enteringthe parking lot from the adjoining public road would bemore concerned with safely making their entrance thanwith reading a picket sign or attempting to receive ahandbill at the roadside." 241 NLRB at 729. Indeed,Adams testified that the Union gave up any attempt todistribute the handbills because it was unfruitful 18 WhentheUnion patrolled the front of the store and picketshanded out leaflets in the parking lots, Adams alone dis-tributed 100 handbills in a morning.Turning to the two other factors relied on by theBoard inGiant Food,Ifind that, because there are noother employers on the Store's property, there are noother employers who could be enmeshed in the Union'spicketing and leafletting. In addition, there is no questionthatRespondent's property is held open to the public,and that the public is invited onto the property. Re-spondent has permitted others to use the same areaswhere it does not want pickets. Thus, it has had a trailerselling hotdogs and sodas about 5 to 6 times a year andhas also permitted bake sales to be conducted in front ofthe Supermarket 14 As inGiant Food."Surely, in the ab-sence of picket signs and handbills, these same individ-uals would be welcome on the site during business hoursas potential customers " Id. UnlikeGiant Food,however,where there was "no evidence of violence or of interfer-ence with ingress or egress," id., here, the General Dis-trictCourt found "enough evidence to convict" Davidof a violation of Virginia law However, in that court, notranscript is made of a hearing nor is a hearing record-ed.15 In this circumstance, it is impossible to ascertainthe basis of the court's disposition which does not, in anyevent, appear to constitute a final judgment and wouldnot be entitled to the effect of res judicata See, general-ly, 1 B Moore,Federal Practice,Par 0.409.16 Based on theevidence in this proceeding alone, there is little, if any,basis to find any interference with egress or ingress. Atbest, although the pickets may have stood slightly out-side the fire lane, there was ample room for cars to passand no blocking of ingress or egress. Indeed, based onthe testimony of David and Bittner, the driver of theautomobile deliberately drove close to both picketsIn sum, balancing the foregoing factors weighing infavor of the right to picket in front of the Supermarketagainst the reasons for prohibiting such picketing, pursu-ant to the Babcock & Wilcox criteria, I conclude thatRespondent's property rights must yield to the pickets'Section 7 rights11 Adams stated that the entrance is a very congested area as is thesurrounding area, which is primarily commercialHandbillingwouldhave backed up traffic on the main road and might have caused an acci-dent14 Painter testified that the hotdog sales are "promotional" and thusbenefit the store Painter did not comment on the bake sales1s If a party wishes to appeal, he is granted a trial de novo16 It may well be that David has complied with the direction of thecourt and remained away from the Supermarket, as he had up to the timeof the hearing in this proceeding If so, pursuant to the court's disposi-tion, the criminal case may have been dismissed on 22 August 1985Ifind it without doubt that Respondent interfered withthose rights by physically blocking Adams, assaultingand tripping him and pulling and tearing his picket sign,and by confining the picketing to a specified area or al-ternatively demanding that the pickets leave the prem-ises.Ialso find that Respondent's threats to call thepolice and threats of arrest and the subsequent institutionof criminal proceedings against Brttner violated Section8(a)(1) of the Act See, e.g.,VillaAvila,253 NLRB 76(1981), enfd 673 F 2d 281 (9th Cir 1982);MontgomeryWard Co.,263 NLRB 233 (1983), modified 728 F 2d 389(6th Cir. 1984). The activities of Respondent, as set forthabove, occurring in connection with the operations ofRespondent described in footnote 2 above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof. For the reasons set forth below,however, I find no violation regarding the institution ofcriminal proceedings against David and will dismiss thatallegation of the complaintTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act, I shall recommend that it cease and desist there-from and take certain affirmative action designed to ef-fectuate the policies of the Act. Both General Counseland the Charging Party also seek an order requiring Re-spondent to "[m]ove to withdraw the criminal action ini-tiated.against picketer Tommy Lewis David for hisactivity in handbilling and picketing at the [Supermarket]on 24 December 1984."17 I will not recommend the re-quested relief It is true that similar relief has been grant-ed by the Board in the pastBaptistMemorial Hospital,229 NLRB 45, 46 (1977),Medical Center Hospitals, 244NLRB 742, 745 (1979),ClarkManor Nursing HomeCorp.,254 NLRB 455, 479 (1981), modified 671 F 2d 657(1stCir 1982) It is also true that the Board has thepower under Section 8(b)(1)(A) of the Act to limit pick-eting so as to ensure ingress and egress from propertyand that Respondent invoked the Board's jurisdiction byfiling an unfair labor practice charge (Case 5-CB-4944)which sought that very relief 18 However, Respondentalso filed the criminal charge, and the court rejected theUnion's preemption argument" and found enough evi-dence to convict Although I have earlier refused, forthe purposes of my findings of violations of the Actherein, to be bound by the conclusion of the same court,I similarly reject the notion that I should not take intoaccount the fact that the court heard sufficient evidencethat warranted it to find a violationInBill Johnson's Restaurants, Inc. v.NLRB,461 U.S.731 (1983), the Supreme Court held that a civil lawsuit14 If the criminal case has been dismissed, see fn 16 above, this requestmay be mootie The charge was dismissed by the Regional Director on 9 April1985, and Respondent's appeal to the Office of Appeals was denied on 8May 198519 The Board did not intervene in the criminal proceeding broughtagainst either David or Bittner 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbrought to retaliate against the exercise of Section 7rightsmay not be enjoined unless it lacks a reasonablebasis in fact or law There, the Court (at 741) "recog-nized that the right of access to the courts is an aspect ofthe First Amendment right to petition the Governmentfor redress of grievances" and the Court "construed theAct as not pre-empting the States from providing a civilremedy for conduct touching interests `deeply rooted inlocalfeelingand responsibility.'SanDiegoBuildingTrades Council v. Garmon,359 U S 236, 244, 79 S Ct773, 3 L Ed 2d 775 (1959) "Respondent did not pursue a civil remedy here and didnot complain of"civil or criminal trespass 20 Rather, Re-spondent complained that the pickets blocked ingress andegress to the Supermarket, which state courts have indi-catedmay be enjoined in the exercise of their policepowers and have not found to be preempted by the ActFor example, seePeople v. Bush,39 N.Y. 2d 529 (1976),and particularly the dissent, which agreed that a chargeof disorderly conduct for blocking ingress and egresswas not preempted. If a picket engages in violence, itcannot be cogently argued that the sole remedy is vestedin the Board and that a criminal court is without powerto punish the wrongdoer. So, too, the punishment of apicket who interferes with ingress and egress in violationof a state criminal statute is not preempted by the ActFinally, even if Bill Johnson's Restaurants applied to thecriminal complaintagainstDavid, the court found suffi-cient basis in fact and law to sustain the criminal com-plaint.21Even though I will not recommend that all the reliefrequested by General Counsel and the Union be granted,the relief which I will recommend should ensure to theUnion its right to picket on the Supermarket's propertywithout the fear that pickets will be arrested for trespass,unless they engage in conduct which the State has other-wise prohibited in its criminal laws and pursuant to itsinherent police powersOn these findings of fact and conclusions of law andon the entire record herein'22 including my considerationof the briefs filed by General Counsel, Respondent, andthe Union, and my observation of the demeanor of thewitnesses as they testified, I issue the following recom-mended23ORDERRespondentGranco,Inc , d/b/a ThriftwaySupermar-ket,BlantomCorporation, d/b/a ThriftwaySupermar-20 Because trespass was never complained of, almost all the authoritiesrelied on by General Counsel and the Charging Party are inapposite21 From the evidence presented in this proceeding, I find that Bittnerwas not in a location where he might have interfered with egress andingressHis criminal case was dismissed There is some indication thatDavid, however,was in the areaof the front door of the Supermarket,although, on the basis solely of the instant record, David was not affirma-tively shown to have interfered with anybody22 General Counsel moved in its brief to amend the official transcriptin one respect There being no opposition, the motion is granted and thetranscript is amended accordingly23 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesket, and Bland A. Painter,Jr.d/b/aThrtftway Super-market,a single employer,its officers,agents, successors,and assigns, shall1Cease and desist from(a)Demanding that representatives of United Foodand CommercialWorkers Union,Local 278, UFCWInternational Union,AFL-CIO, CLC,who are engagedinpeaceful,protected handbilling and picketing, leavethe area outside its store located at 7511WilliamsonRoad, Roanoke, Virginia(b)Threatening union representatives with arrest forfailing to accede to demands thattheyleave the area out-side the said store(c)Demanding or causing the local police authoritiesto demand that union representatives confine the situs oftheir handbilling and picketing outside the said store toan area from which access to the store's customers is in-effectual(d)Threatening or causing local police authorities tothreaten union representatives with arrest for failure tocomply with demands that they confine the situs of theirpicketing and handbillmg outside the said store to anarea from which access to customers would be ineffectu-al(e) Interfering with peaceful, protected handbilling andpicketing by physically blocking the path of union repre-sentatives engaged in such activity through any meansincluding,but not limited to, tripping, touching, orbumping(f) Interfering with peaceful, protected handbilling andpicketing by union representatives by confiscating or rip-ping picket signs.(g)Causing criminal summons to issue against unionrepresentatives engaged in peaceful protected handbillingand picketing outside of the said store so long as saidunion representatives may not reasonably be found tohave blocked egress or ingress to the store(h) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Afford union representatives with access to theoutside of the said store for the purpose of engaging inpeaceful, protected handbilling and picketing, publicizingthe finding of unfair labor practices, so long as that ac-tivity is conducted by a reasonable number of persons(b) Post at its stores located at 7511 Williamson Roadand Grandin Road in Roanoke, Virginia, and Route 11,Troutville,Virginia,copiesof the attached noticemarked "Appendix "24 Copies of said notice, on formsprovided by the Regional Director of Region 5, afterbeing signed by Respondent's authorized representative,shall be posted by Respondent immediately on receiptand maintained for 60 consecutive days in conspicuousplaces, including all places where notices to employees24 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " THRIFTWAY SUPERMARKETare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced or covered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order, what steps Respondenthas taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act otherthan those found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT demand that representatives of UnitedFood and Commercial Workers Union, Local 278,UFCW International Union, AFL-CIO, CLC, who areengaged in peaceful, protected handbilling and picketing,leave the area outside our store located at 7511 William-son Road, Roanoke, Virginia.WE WILL NOT threaten union representatives witharrest for failing to accede to demands that they leavethe area outside our store.WE WILL NOT demand or cause the local police au-thorities to demand that union representatives confinethe situs of their handbilling and picketing outside ourstore to an area from which access to our customers isineffectual.WE WILL NOT threaten or cause local police authori-ties to threaten union representatives with arrest for fail-181ure to comply with demands that they confine the situsof their picketing and handbilling outside our store to anarea from which access to our customers would be inef-fectual.WE WILL NOT interfere with peaceful, protected hand-billing and picketing by physically blocking the path ofunion representatives engaged in such activity throughany means including, but not limited to, tripping, touch-ing, or bumping.WE WILL NOT interfere with peaceful, protected hand-billing and picketing by union representatives by confis-cating or ripping picket signs.WE WILL NOT cause criminal summons to issue againstunion representatives engaged in peaceful protectedhandbilling and picketing outside of our store so long assaid union representatives may not reasonably be foundto have blocked egress or ingress to our storeWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofrights guaranteed in Section 7 of the National Labor Re-lations Act.WE WILL afford union representatives with access tothe outside of our store for the purpose of engaging inpeaceful, protected handbilling and picketing, publicizingthe finding of unfair labor practices, so long as that ac-tivity is conducted by a reasonable number of persons.GRANCO, INC., D/B/A THRIFTWAY SUPER-MARKET: BLANTOM CORPORATION, D/B/ATHRIFTWAY SUPERMARKET; AND BLANDA. PAINTER,JR.,D/B/A THRIFTWAY SU-PERMARKET,A SINGLE EMPLOYER